           Case 2:19-cv-02032-ER Document 5 Filed 08/28/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                                  U.S. COURTHOUSE
                              INDEPENDENCE MALL WEST
                                 601 MARKET STREET
                              PHIALDEPHIA, PA 19106-1797


                                           8/28/2019

Sara Beth Richman, Esq.
Pepper Hamilton, LLP
3000 Two Logan Square
18th & Arch Street
Philadelphia, PA 19103

                                             RE: Allstate Property v. Foster
                                             Civil Action No. 19-2032


Dear Ms. Richman,

       A review of the Court's records shows that a pleading has not been filed in the above
captioned action in response to the amended complaint.

       You may file a request with the clerk for entry of a default in accordance with Rule 55 of
the Federal Rules of Civil Procedure.

        If the Request for Default is not filed by September 10, 2019, the Court may enter an
order dismissing the case against the above named defendant(s) for lack of prosecution.


                                             Very truly yours,


                                              s/RonaldVance
                                             Deputy Clerk for the Hon. Eduardo C. Robreno



cc: Chambers
